Citation Nr: 1023696	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left shoulder 
disorder, to include a rotator cuff tear, and if so, whether 
the Veteran is entitled to service connection for a left 
shoulder disorder.

2.  Entitlement to an effective date earlier than July 16, 
2002, for the award of service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
March 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2005, by the 
Appeals Management Center (AMC), and of November 2005, by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issue of entitlement to service connection for a left 
shoulder disorder, to include a rotator cuff tear, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 Board decision declined to reopen the 
Veteran's service connection claim for a left shoulder 
disorder, to include a rotator cuff tear, as no new and 
material evidence had been presented.  

2.  Evidence added to the record since the February 2004 
Board decision includes medical evidence suggesting the 
Veteran possibly has a currently diagnosed left shoulder 
disorder, to include a rotator cuff tear.  

3.  An April 1992 rating decision denied service connection 
for a right ankle disorder and this decision became final, as 
the Veteran failed to appeal within the prescribed time. 

4.  VA received the Veteran's application to reopen his 
service connection claim for a right ankle disorder on July 
16, 2002.

5.  No formal claim for entitlement to service connection for 
a right ankle disorder was filed between April 8, 1992 and 
July 16, 2002.
6.  The record does not contain any documents, dated between 
April 8, 1992 and July 16, 2002, which may be construed as an 
informal claim for entitlement to service connection for a 
right ankle disorder.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2004 
Board decision which denied a request to reopen a claim for 
service connection for a left shoulder disorder, to include a 
rotator cuff tear, is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  An effective date earlier than July 16, 2002 is not 
warranted for the award of service connection for a right 
ankle disorder.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has certain notice and assistance obligations under 38 
U.S.C.A. § 5103, when claims for benefits are received.  With 
respect to the Veteran's application to reopen a service 
connection claim for a left shoulder disorder, to include a 
rotator cuff tear, as the Board is reopening the claim, any 
errors in this regard are harmless.

Relative to the Veteran's claim seeking an earlier effective 
date for a service connected right ankle disorder, the 
initiating claim sought to reopen this previously denied 
claim, and ultimately the claim was reopened and granted.  As 
the Veteran's present appeal relates to the downstream issue 
of the assigned effective date relative to his granted claim, 
the notice provisions of 38 U.S.C.A. § 5103 are not 
applicable.

The record shows that the Veteran was informed of the 
rationale for the assignment of the current effective date in 
April 2005 and June 2006 rating decisions, and of the law and 
the regulations governing assignment of effective dates in 
the June 2006 Statement of the Case.  Furthermore, he has 
demonstrated actual understanding of the laws and regulations 
governing his appeal in his written contentions.

The record on appeal contains service treatment records, 
service personnel records, private medical statements, and an 
appropriate VA examination.  The Veteran has submitted 
written contentions in support of his claims, declined a 
Board hearing, and identified no outstanding records VA 
should see to obtain on his behalf.  Thus, the Board finds 
that the VA's duty to assist has been fulfilled.

II. Applicable Law and Analysis

Application to Reopen Service Connection Claim for a Left 
Shoulder Disorder

A review of the claims folder reflects that an April 1992 
rating action denied the Veteran's service connection claim 
for a left shoulder disorder, to include a rotator cuff tear.  
After considering the Veteran's service treatment records, 
the RO found no evidence of a current left shoulder disorder 
and denied the claim.  This decision became final, after the 
Veteran failed to file an appeal within the prescribed time.  
38 U.S.C.A. § 7105 (West 2002).

In a November 2002 rating action, the RO again considered the 
Veteran's claim, and declined to reopen the claim.  After 
considering the Veteran's service treatment records and VA 
treatment records, the RO concluded that the Veteran failed 
to present new and material evidence, and denied the request 
to reopen the previously denied claim.  The Veteran filed a 
timely appeal to this decision and the matter was certified 
for appellate review.

The Board agreed with the RO's determination, and denied the 
appeal to reopen the Veteran's service connection claim, in a 
February 2004 decision.  In making this determination, the 
Board considered the aforementioned pieces of evidence, as 
well as a May 2003 statement from private doctor of podiatric 
medicine, P.R., D.P.M., and found no new and material 
evidence of record, as to warrant reopening the claim.  This 
decision became final after the Veteran failed to file an 
appeal within the prescribed time.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002).

The February 2004 Board decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  
In order to reopen this claim, the appellant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the February 2004 Board decision which denied the 
request to reopen the Veteran's service connection claim for 
a left shoulder disorder, to include a rotator cuff tear.  
The additional evidence consists primarily of private medical 
treatment records related to Veteran's left shoulder 
complaints and treatment.  Particularly relevant is an April 
2006 statement from a private physician, J.H., M.D., 
diagnosing, at least arguably, the Veteran with a left 
shoulder rotator cuff tear.  

The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim 
(evidence of currently diagnosed left shoulder disorder).  
The Board finds the newly submitted documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) 
and the claim for service connection is reopened.  Further 
development is required, as discussed in the Remand below.

Earlier Effective Date Claim

In general the effective date of a grant of service 
connection is based upon a variety of factors, including the 
date of claim, the date entitlement is shown, and the 
finality of prior decisions.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


The record shows that in April 1992 the RO denied the 
Veteran's service connection claim for a right ankle 
disorder.  The Veteran failed to appeal this decision and it 
thus became final one-year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

On July 16, 2002, the RO received the Veteran's application 
to reopen his service connection claim for a right ankle 
disorder.  Based on the Veteran's service treatment records 
and recent VA treatment records, the RO issued a November 
2002 rating action, finding the Veteran had failed to present 
new and material evidence sufficient to warrant reopening his 
claim.  The Veteran appealed this rating action and submitted 
additional evidence, including a May 2003 statement from a 
private doctor of podiatric medicine, P.R., D.P.M.  Upon 
reviewing this evidence, the Board issued a February 2004 
decision, reopening the claim and remanding it for further 
development.  

Accordingly, the Veteran was provided a January 2005 VA 
examination, where the examiner opined that "it is as likely 
as not that the [Veteran's] current [right ankle] problem ... 
is related to his initial injury of 1992 in the service."  
Relying on this evidence, the RO granted the Veteran service 
connection for a right ankle disorder, assigning a June 16, 
2002 effective date.  Subsequently, the RO issued a June 2006 
rating action, revising assigned effective date to July 16, 
2002, based on clear and unmistakable error in the April 2005 
rating action.  

The date of entitlement to an award of service connection 
based upon the submission of new and material evidence is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Thus, 
the earliest dated that can be assigned here is the date of 
claim, July 16, 2002.  Since that is the date assigned by the 
RO, the Board finds that a basis upon which to establish an 
earlier effective date has not been presented. 

The Veteran asserts that an earlier effective date is 
warranted because he was not provided a VA examination, prior 
to the April 1992 rating action denying his original claim.  
The Board notes, for purposes of information, that the 
Veteran's statement is accurate.  No VA examination was 
conducted prior to the April 1992 rating action.  However, a 
February 1992 separation examination was of record.  The 
Board notes again for purposes of information only, that 
there was no duty to provide a VA examination at that time.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In any 
event, the April 1992 rating decision became final, and the 
governing law does not authorize an effective date for a 
grant of service connection prior to that final decision in 
the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105.  The RO has not interpreted the Veteran's 
contentions as raising a claim of clear and unmistakable 
error in that decision, and the Board agrees that no claim of 
CUE has been presented.

The applicable statutory and regulatory provisions require 
that VA also look to all communications from the appellant 
that may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a). See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

As the Veteran did not correspond with, or otherwise contact, 
VA between 1992 and 2002, there is nothing which would be 
interpreted as an informal claim for any benefit during this 
period of time.  The Board thus holds that the preponderance 
of the evidence is against an award of an effective date, 
prior to July 16, 2002.


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a left shoulder disorder, to 
include a rotator cuff tear, and the claim is granted to this 
extent only.

The appeal for an effective date earlier than July 16, 2002, 
for the award of service connection for a right ankle 
disorder, is denied.


REMAND

The Veteran's various statements and submissions convey his 
belief that an in-service left shoulder injury caused his 
current left shoulder disorder, to include a rotator cuff 
tear.  Service treatment records contains (i) multiple 
November 1989 treatment records, documenting his complaints 
of, and treatment for, a left shoulder condition; and (ii) a 
May 1991 treatment record, documenting similar complaints and 
treatment.  In an April 2006 statement, private physician, 
J.H., M.D., provides the Veteran with, at least an arguable, 
diagnosis of a left shoulder rotator cuff tear.  In light of 
this evidence, VA is obligated to provide an appropriate VA 
examination to determine if any current disorder had its 
onset in, or was caused by, his military service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the April 2006 statement of Dr. J.H. specifically 
notes that the Veteran's "medical records are available upon 
request;" however, the only treatment records from this 
physician are dated in September 2005.  The Veteran has 
provided an April 2006 medical release form, concerning 
records in the custody of Dr. J.H., which indicates he 
continues his treatment with this physician to the present.  
The aforementioned September 2005 private treatment record 
also indicates that the Veteran received VA left shoulder 
treatment, in 1998, but no such record(s) is currently 
contained in the claims folder.  As treatment records 
concerning the Veteran's left shoulder are relevant to his 
service connection claim and may assist in substantiating the 
claim, VA should undertake necessary attempts to obtain these 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and undertake the 
necessary efforts to attempt to obtain any 
private treatment, and/or hospitalization 
records, from private physician, J.H., M.D., 
dated in and after 2005, related to the 
Veteran's left shoulder.  

2.  Contact the Veteran to ascertain what VA 
medical facility(ies) have treated him for a 
left shoulder disorder since his separation 
from service.  Obtain the Veteran's VA 
treatment records.  Search for records dated 
in 1998.  Efforts to obtain the records should 
end only if VA concludes that the records 
sought do not exist, that further efforts to 
obtain those records would be futile, or where 
they are advised that the requested records do 
not exist or the custodian does not have them.  
Any negative response should be in writing, 
and associated with the claims folder.

3.  After the aforementioned development has 
been completed and all records, and/or the 
negative response(s), associated with the 
claims folder, the Veteran should be afforded 
an appropriate VA examination, related to his 
service connection claim for a left shoulder 
disorder, to include a rotator cuff tear.  The 
claims folder should be made available to, and 
reviewed by, the examiner, with such review 
noted in the examination report.  The examiner 
should record the full history of the claimed 
disorder, including the Veteran's account of 
his symptoms.  All necessary studies should be 
performed, and all findings reported in 
detail.  

The examiner should then indicate whether the 
Veteran has any current left shoulder 
disorder, to include a rotator cuff tear.  If 
any disorder(s) is currently present, the 
examiner should opine, providing a clear and 
complete rationale, as to whether it is at 
least as likely as not (a 50% or higher degree 
of probability) that the left shoulder 
disorder(s) had its onset in service, or is 
otherwise related to military service, to 
include a November 1989 in-service injury 
noted in the service treatment records.  In 
providing the requested opinion, the examiner 
should specifically consider and address the 
September 2005 and April 2006 statements of 
private physician, J.H., M.D.

All findings and conclusions should be set 
forth in a legible report.  If the examiner is 
unable to  resolve the question without resort 
to speculation, the examiner should state the 
reason why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   If the examiner is unable to reach an 
opinion because there are insufficient facts 
or data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  

4.  After the above development has been fully 
completed, the AMC/RO should thereafter review 
the additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran, 
and his representative, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


